Citation Nr: 1119021	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a testicular disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The December 2008 rating decision granted service connection for bilateral articular joint space narrowing L5-S1, with anterior osteophytes T11-T12. This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In October 2009, the Board denied the claims seeking service connection for bilateral hearing loss and a bilateral ankle disability.  At the same time, the Board remanded the claim seeking service connection for a testicular disability and this is the only matter remaining before the Board.  


FINDING OF FACT

The Veteran had testicular symptoms in service, has a current testicular disability, and there is post-service continuity of symptomatology demonstrating a nexus between the current testicular disability and the in-service symptoms.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a testicular disability have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection for a testicular disability claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA treatment records dated in June 2008 included an assessment of abdominal and testicular pain.  A physical examination revealed slight tenderness at the epididymis.  The Veteran was treated with IV fluids and given Morphine and Toradol.  A differential included epididymitis and possible renal colic.  He was prescribed Cipro, along with Lortrab and Flexeril for the pain.  Thus, a current disability has been demonstrated.  A disability is considered a current disability if there is evidence of the disability at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The record also documents in-service testicular problems beginning in 1989.  STR's revealed that the Veteran underwent a vasectomy in January 1989.  He was subsequently seen for complaints of pain, swelling, and bleeding.  On examination, he was noted to have a large hematoma of the left hemiscrotum.  He was scheduled for a scrotal exploration, evacuation of hematoma, and ligation of a small bleeding vessel.  He was to convalesce for two weeks and placed on a profile for four weeks.  In February 1989, he had complaints of bilateral pain and swelling of the scrotum that was made worse with physical training and groin pain.  In March 1989, it was noted that he had complications of bleeding and pain (opened testicle /sac tied off blood vessel) from his vasectomy and had recurrent pain.  There was tenderness over the left epididymis on examination.  He was diagnosed with epididymitis, post vasectomy.  

In April 1989, he stated that he had occasional edema since increasing exercise.  He was given a scrotal support.  In May 1989, he was accidentally stuck with the butt of a weapon in the left inguinal area.  On examination, the scrotum was non-tender and the next day the pain and swelling improved.  Subsequent records showed that the contusion was healing and his profile was continued.  August 1989 records reported that he had continuous swelling and pain with physical training or activity and had been placed on a profile since January 1989.  The left epididymis was tender and swollen.  The assessment was epididymitis versus vascular injury secondary to vasectomy complication.  

An August 1989 consultation sheet noted that he had intermittent pain in each scrotum.  In October 1989, he had complaints of pain in the scrotum with physical activity.  In November 1989, he was seen for a follow-up regarding groin pain status post vasectomy.  He completed a 30 day profile.  He had complaints of painful erections, post ejaculation pain, and pain in the groin area when walking.  

On September 2002 exam, including a rectal exam, he denied any current pain.  A September 2002 private medical record from Northern Urology, PC diagnosed the Veteran with chronic left epididymitis, status post vasectomy.  He was advised to have a left epididymectomy.  On October 2006 retirement report of medical examination and report of medical history, there were no complaints, treatment, or diagnoses regarding any testicular condition.  An examination of the external genitalia was normal.  

In order for the Veteran's current testicular disability to be recognized as service connected, the competent and credible evidence of record must establish a link between this disorder and an in- service injury or disease.  38 U.S.C.A. §§ 1110, 1154(b); Shedden and Hickson, supra. 

In correspondence dated in March 2007, the Veteran, via his representative, indicated that he was separating from service through the retirement process and reported that he had pain in the testicle area.  On May 2007 VA Form 21- 526, the Veteran reported that he began to experience testicular problems in 1988.  

On June 2007 general medical examination, he reported that he developed intermittent left testicle pain after his vasectomy in the 1990's that occurred once or twice a week.  He stated that the discomfort may be related to working out and sometimes with sexual activity.  After a review of the claims file and examination, he was diagnosed with intermittent left testicle pain by history that occurred reportedly after his vasectomy and was present on and off since the 1990's.  

A February 2010 VA treatment record noted a history of chronic testicular pain following a vasectomy operation in the 1980's.  

On February 2010 VA examination, it was noted that the claims file was reviewed.  The Veteran reported that he had intermittent left testicle pain since his initial vasectomy surgery in 1989.  He did not have any problems with the reversal of the vasectomy in 2009.  He did continue to have pain in his left testicle.  He reported pain in the left testicle everyday that was worse after climbing stairs or extended walking.  He would get pain in the testicle with intercourse.  He reported symptoms of weakness, flank or back pain, daytime voiding every 1 to 2 hours, and three voiding per night.  The examiner noted that the Veteran was unable to have erections that were lasting after the reversal of his vasectomy in 2009.  

A physical exam revealed that the left testicle was tender and the right testicle was normal.  He was diagnosed with subjective complaints of left testicular pain status post vasectomy in January 1989 with a negative ultrasound of the scrotum in June 2008, status post reversal of vasectomy in August 2009.  

The physician who conducted the February 2010 VA examination reported that the Veteran's current disability was complaints of pain and tenderness in the left testicle and it was less likely as not that the present disability was the result of disease or injury in the service.  The examiner reasoned that there were no documented complaints of testicular pain in the STR's from November 1989 and no documentation of left testicular pain on retirement examination dated in October 2006 until he was seen for the compensation and pension exam in June 2007.  

It was likely that the Veteran would have reported left testicular pain on the retirement exam or at other intervals from November 1989 to June 2007 for the intensity of pain he presently subjectively described.  The examiner added that it would also seem likely that the Veteran would have reported left testicular pain prior to the reversal of his vasectomy and this was not evident in the pre-op notes and exams.  These notes were from multiple providers who interviewed the Veteran.  

The Board finds that the February 2010 opinion concerning the etiology of the Veteran's testicular disability is entitled to little, if any, probative weight because it was based, in part, on the faulty premise that there was no evidence of testicular pain in the years between November 1989 and June 2007.  However, the examiner completely ignored the September 2002 treatment record that included a diagnosis of left epididymitis status post vasectomy and correspondence from the Veteran dated in March 2007 that noted testicular pain.  Moreover, the separation history seems to be inaccurate in that it suggests the Veteran had never had a disability, while the service treatment records show otherwise.

Also the examiner did not address the in-service diagnosis of epididymitis as a residual of the Veteran's vasectomy and the post service diagnosis of epididymitis in June 2008.  Furthermore, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board acknowledges that there is evidence against the claim in the form of the negative separation examination and history, the absence of contemporaneous records and the negative findings when the Veteran was initially seen by VA in 2007.  The Veteran has consistently reported; however, that his disability has been intermittent and the negative evidence must be weighed against his assertions that he received treatment proximate to the time of service and has experienced ongoing symptomatology.

The Veteran is competent to report in-service testicular symptoms as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  The contemporaneous record supports the Veteran's reports of ongoing testicular symptoms after service. Therefore, the Board finds that his reports are also credible.

As the weight of the evidence reflects that the Veteran experienced testicular symptoms in service, he has been diagnosed as having current testicular disability, and there has been a continuity of symptomatology since service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed testicular disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER


Entitlement to service connection for a testicular disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


